                                                                                                            JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 18-9394 PA (MRWx)                                          Date     November 16, 2018
 Title            Luis Heredia v. G4S Secure Solutions USA Inc., et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
         Kamilla Sali-Suleyman                             Not Reported                          N/A
                Deputy Clerk                              Court Reporter                       Tape No.
                Attorneys Present for Plaintiff:                     Attorneys Present for Defendant:
                             None                                                 None
 Proceedings:                 IN CHAMBERS - COURT ORDER

       Before the Court is a Notice of Removal filed by defendants G4S Secure Solutions USA Inc. and
G4S Compliance & Investigations, Inc. (“Defendants”) on November 2, 2018. (Docket No. 1.)
Defendants assert that this Court has jurisdiction over the action brought against it by plaintiff Luis
Heredia (“Plaintiff”) based on the Court’s diversity jurisdiction. See 28 U.S.C. § 1332.

        Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life Ins. Co., 511
U.S. 375, 377, 114 S. Ct. 1673, 1675, 128 L. Ed. 2d 391 (1994). A suit filed in state court may be
removed to federal court if the federal court would have had original jurisdiction over the suit. 28
U.S.C. § 1441(a). A removed action must be remanded to state court if the federal court lacks subject
matter jurisdiction. 28 U.S.C. § 1447(c). “The burden of establishing federal jurisdiction is on the party
seeking removal, and the removal statute is strictly construed against removal jurisdiction.” Prize Frize,
Inc. v. Matrix (U.S.) Inc., 167 F.3d 1261, 1265 (9th Cir. 1999). “Federal jurisdiction must be rejected if
there is any doubt as to the right of removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566
(9th Cir. 1992).

        In attempting to invoke this Court’s diversity jurisdiction, Defendants must prove that there is
complete diversity of citizenship between the parties and that the amount in controversy exceeds
$75,000. 28 U.S.C. § 1332. To establish citizenship for diversity purposes, a natural person must be a
citizen of the United States and be domiciled in a particular state. Kantor v. Wellesley Galleries, Ltd.,
704 F.2d 1088, 1090 (9th Cir. 1983). Persons are domiciled in the places they reside with the intent to
remain or to which they intend to return. See Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th
Cir. 2001). For the purposes of diversity jurisdiction, a corporation is a citizen of any state where it is
incorporated and of the state where it has its principal place of business. 28 U.S.C. § 1332(c); see also
Indus. Tectonics, Inc. v. Aero Alloy, 912 F.2d 1090, 1092 (9th Cir. 1990).

       The Notice of Removal alleges that “on information and belief, Defendants believe Plaintiff is a
domiciled citizen of the State of California” and cites to Plaintiff’s allegations in his Complaint that he


CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                                                                                                          JS-6
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 18-9394 PA (MRWx)                                          Date    November 16, 2018
 Title          Luis Heredia v. G4S Secure Solutions USA Inc., et al.

“is and at all times relevant hereto was a resident of the State of California.” (Notice of Removal ¶ 12.)
The Complaint only alleges Plaintiff’s state of residence, not domicile or citizenship. (Compl. ¶ 2.)
Because an individual is not necessarily domiciled where he or she resides, Defendants’ allegations
concerning Plaintiff’s citizenship, based only on an allegation of residence, are insufficient to establish
Plaintiff’s citizenship. “Absent unusual circumstances, a party seeking to invoke diversity jurisdiction
should be able to allege affirmatively the actual citizenship of the relevant parties.” Kanter, 265 F.3d at
857; Bradford v. Mitchell Bros. Truck Lines, 217 F. Supp. 525, 527 (N.D. Cal. 1963) (“A petition [for
removal] alleging diversity of citizenship upon information and belief is insufficient.”). As a result,
Defendants’ allegations relating to Plaintiff’s citizenship are insufficient to invoke this Court’s diversity
jurisdiction. Accordingly, this Court remands this action to Los Angeles County Superior Court, Case
No. BC719357, for lack of federal subject matter jurisdiction. See 28 U.S.C. § 1447(c).

         IT IS SO ORDERED.




CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                    Page 2 of 2
